United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30368
                          Summary Calendar


                         HASSAN KHALIL NAIM,

                                               Plaintiff-Appellant,

                               versus

  JOHN ASHCROFT; BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                               Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:02-CV-2528
                       --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Hassan Khalil Naim (Naim) appeals the district court’s denial

of his petition for writ of habeas corpus, 28 U.S.C. § 2241.       When

he filed his petition, Naim was in Immigration and Naturalization

Service (INS) custody.    He asked the district court to order the

INS to release him because he is a United States citizen or

national not subject to removal and alleging violations of his

rights under the due-process and equal-protection clauses of the

Constitution and violations of international law.

     Naim does not challenge the district court’s denial of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
habeas petition in his appellate brief.                  Accordingly, he has

abandoned any such challenge.              See Brinkmann v. Dallas Cty. Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).                The district

court’s judgment is AFFIRMED.

          In his brief, Naim asks this court for a petition for review

of the order of removal, pursuant to 8 U.S.C. § 1252(b)(5).

However, he has not filed a timely petition.                    See 8 U.S.C.

§ 1252(b)(1)-(2).               Accordingly, this court lacks jurisdiction to

consider the brief as a petition for review.              See Navarro-Miranda

v. Ashcroft,                  F.3d   , 2003 WL 21018847, *4 (5th Cir. 2003).

          AFFIRMED.




G:\opin-sc\03-30368.opn.wpd                 2